DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 05/05/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because: (1) the restriction is based on a lack of unity between the two inventions; (2) there is a serious search burden as the inventions would require a different field of search.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 29 objected to because of the following informalities:  it appears “allow control” should be “allow for controlling”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 27, applicant states that the second rotational speed is performed before the continuous operation of the first rotational speed, however claim 25 states that the second rotational speed is obtained when a deviation from a first speed. Thus, claim 25 insinuates that the first speed (continuous operation) must occur prior to the second speed. Therefore, it is unclear as to how the limitation of claim 27 is possible if the first speed occurs before the second. For examination purposes, the limitation will be interpreted as though the second speed does not occur after the first, as stated in claim 25.
Further regarding claim 27, applicant states “blowing-off phase being greater, in particular at least 20% greater”. Such a phrase brings into question as to whether protection is sought for the particular of 20% or greater, just the speed being greater, or both. It is believed that applicant means just the particular of 20%. For examination purposes the limitation will be interpreted as “the blowing-off phase being at least greater than 20%...” as it is believed that this is what applicant intended.
Regarding claims 28-29, applicant states that “the motor is configured to allow” for measurement, determination, control, and regulation. Such a statement brings about two issues, the first of which is that it is unclear as to whether such limitations are meant as intended use by the term allow (i.e. does the controller merely need to assist or be capable of performing such tasks or is it required that it performs such tasks?). Secondly, in the case of the limitations not being intended use, one of ordinary skill in the art is not reasonably appraised as to how a motor, without a controller or some form of control unit, is capable of performing the recited tasks. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22, 30, & 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaus (DE102013014553A1).
Regarding claim 22, 30, & 33, Gaus discloses a dishwasher (Fig.1) comprising: a cavity (Fig.1 ref 12) for receiving an item to be washed; a rotatable fan wheel (Fig.1 ref 62, see also Fig.3) arranged in the cavity and configured to draw in air and blow out air [0040]; a motor (Fig.1 ref 64) operably connected to the fan wheel and operating at a rotation speed which is variable over time (i.e. turning on and off of fan, see [0020, 0045]); the motor is arranged above the fan (see Fig.1); and the fan is assigned to a basket (see Figs.1-2 ref 17). Furthermore, since claim 1 only recites that the fan speed need only vary over time, upon start up and shut down of the fan such an occurrence is present. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaus (DE102013014553A1) as applied to claim 22 above, and further in view of Lutz (DE102014222539A1).

Lutz discloses a dishwasher (Fig.1) utilizing a variable speed fan in order to improve drying speed effectiveness within the dishwasher [0007-0008]. The fan utilizes a PMSM for varying the speed of the fan greater than 1500 rpm for a first speed and greater than 5000 rpm for a second speed [0017 & 0077]. The speeds at which the fan operates at is continuous (see Figs.3-4). The second speed effectively reading on a boost as it is a higher rotational speed than the first speed and lasts for less than 120 seconds [0019]. The fan operates during a drying phrase [0005] and more specifically at a high speed during an initial part of the drying phase [0013], which is synonymous to a blowing-off phase. The boosted rotational speed of the fan occurs prior to a continuous operation time of the fan at the lower speed (see Figs.3-4, and [0013]) and the rotational speed during the blowing-off phase is more than 20% higher than that during the following continuous operation (see Figs.3-4). Lutz and Gaus are analogous in the art of dishwashers.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Gaus to utilize the motor and fan configuration method of Lutz in order to increase effectiveness of a drying phase (Lutz [0008-0009]). Such a modification would provide a fan with two speeds and the speed profile (Lutz Figs.3-4) for effective drying. It is further noted that permanent magnet synchronous motors are electronically commutated.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaus (DE102013014553A1) as applied to claim 22 above, and further in view of Heisele (US20110120500A1) or Vogt (US20130171009A1).
Regarding claim 28, Gaus teaches the dishwasher of claim 22, but does not explicitly teach the measurement of motor current and determining if a blocking of a fan wheel is present. However measuring current of a motor and determining a blockage is present is known within the art, as evidenced by Heisele.
Heisele discloses a dishwasher (Fig.1) wherein a motor (Fig.2 ref 25) is utilized to control rotation of a water distributer (see Figs.3-4) via a controller (Fig.2 ref 18). The current draw and load of the motor is monitored in order to determine a condition when the water distributer is blocked [0014 & 0017] and the controller performs countermeasures in order to handle the blockage [0040] which includes stopping the motor [0034]. Although Heisele is specifically drawn to a water distributor, one of ordinary skill in the art would understand that the similarities between the water distributor and a fan (i.e. the movement of both by a motor) allows for certain aspects to be applied to a fan and its motor as well. Heisele and Gaus are analogous in the art of dishwashers.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the dishwasher of Gaus to allow for monitoring of current of the fan motor in order make a determination as to whether the fan is blocked and perform a suitable countermeasure (Heisele [0040]). However, assuming arguendo that one of ordinary skill in the art would not reasonably apply such characteristics to a fan motor when the art teaches it applied to a different moving element, the following alternative rejection is provided. The determination 
Vogt discloses a fan system and method for controlling a fan motor (abstract/title) and further disclose that faults may occur during fan operation which could lead to blocking of the fan and operation in such a state may lead to damage [0004]. It is further stated a determination of blocking is normally made via monitoring power consumption of a motor (i.e. current) and other factors [0004] in order to prevent pasting of a commutator and blockage failure detection due to wear [0005]. Vogt and Gaus are related in the use of systems that utilize fans and motors. Further, the common technical problem faced is prevent damage to a fan and motor due to a blocked state of the motor or fan, and one of ordinary skill in the art would look towards other systems where motors and their fans have solved such a problem. Thus, one of ordinary skill in the art would arrive at the Vogt reference as the common technical problem faced is the same.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the dishwasher of Gaus to allow for monitoring of current of the motor in order to determine a blockage state of the motor and fan in order to prevent damage from operating the motor in such a condition [0004]. 

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaus (DE102013014553A1) as applied to claim 22 above, and further in view of Rosenbauer (US20120006360A1).
Regarding claim 29, Gaus teaches the dishwasher of claim 22, wherein there is a controller (Fig.1 ref 48) that controls operations of the dishwasher, which includes the motor and fan. Gaus does not explicitly teach such a control of fan via motor in a sensorless manner. 
Rosenbauer discloses a dishwasher (Fig.1) wherein a controller (Fig.1 ref 27) controls a synchronous motor [0017, 0028]. The motor is utilized in order to detect rotational speed via electromotive forces such that sensors are not required [0017]. By eliminating the need for sensors, the cost is reduced and available space is increased [0017]. Rosenbauer is more specifically drawn towards motor control for a circulation pump utilizing an impeller [0006], however impellers and motors are also present in fans and operate in a similar manner. Thus, Rosenbauer and Gaus are analogous in the art of dishwashers.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify dishwasher of Gaus to utilize a controller and motor in a sensorless control manner such that the fan rotation speed is controllable without the need of sensors. Such a configuration would reduce the cost of the dishwasher and increase available space (Rosenbauer [0017]).

Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaus (DE102013014553A1) as applied to claim 22 above, and further in view of Dries (US20160296098A1).
Regarding claims 31-32, Gaus teaches the dishwasher of claim 22, wherein the motor and fan appear to be relatively small in size. Gaus does not explicitly state the dimensions of the motor and fan wheel. However one of ordinary skill in the art would have found such dimensions to be obvious in light of the teachings of Dries.

Thus, one of ordinary skill in the art would have found it obvious, before the effective filing, to modify the motor size and fan height of Gaus as small as possible in order to reduce the footprint of components within the cabinet and invading into the wash chamber space, for example less than four centimeters. The modification would allow for a larger wash chamber and smaller machinery cabinets than similar designs (Dries [0027]). Furthermore, one of ordinary skill in the art would not expect the relative dimensions of the motor to cause the dishwasher to operate in a different manner. Thus, one of ordinary skill in the art would have found such a change in relative dimensions of the motor to be obvious. See MPEP 2144.04(IV)(A).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berner (US20080264458A1) and Winters (US1226428A) both discloses the presence of fans within dishwashers (see Figs).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711